UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2660



STEVEN PAUL FLEMING, ATP,

                                              Plaintiff - Appellant,

          versus


ANN SLICK, Ms.,

                                              Defendant - Appellee,
          and


MARYLAND COUNTY PROBATION DEPARTMENT,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
1619-MJG)


Submitted:   April 27, 2000                   Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Paul Fleming, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Baltimore, Maryland; Susan Howe Baron, DEPARTMENT
OF PUBLIC SAFETY AND CORRECTIONAL SERVICES, Baltimore, Maryland,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Steven Paul Fleming appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Fleming v. Slick, No. CA-99-1619-MJG (D.

Md. Nov. 29, 1999).*    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
November 9, 1999, the district court’s records show that it was
entered on the docket sheet on November 29, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2